DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5-7,13-16,18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20170025384 A1; Park).
Regarding claim 1, Park discloses a semiconductor package comprising: a plurality of semiconductor chips (Fig. 6, 100; ¶110)electrically connected to each other and stacked in a first direction (vertical), wherein at least one of the plurality of semiconductor chips (Fig. 3, 100A; ¶77) includes: a semiconductor substrate (Fig. 3, 120; ¶77) including a semiconductor layer having a first surface (Fig. 3, 120A; ¶80) and a second surface (Fig. 3, 120B; ¶80) that are opposite each other; a passivation layer (Fig. 3, 126; ¶82) on the first surface and having a third surface that is opposite the first surface; a circuit structure (Fig. 3, 130; ¶77)on the second surface; a frontside pad (Fig. 3, 152; ¶88) on the circuit structure; a backside pad (Fig. 3, 80; ¶90) on the third surface; and a through-via (Fig. 3, 32; ¶77) in the semiconductor substrate and extending between the second surface and the third surface to be electrically connected to the backside pad and the frontside pad, wherein the backside pad includes an electrode pad portion (Fig. 3, 82; ¶90), on the third surface, and a dam structure (Fig. 3, 84; ¶90) protruding toward the first surface on one side of the electrode pad portion and surrounding a side surface of the through-via, and wherein the dam structure is spaced apart from the side surface of the through-via.
Regarding claim 3, Park discloses the semiconductor package of claim 1, wherein the backside pad further includes a metal layer (Fig. 3, 70; ¶89) between the dam structure (Fig. 3, 84; ¶90) and the passivation layer (Fig. 3, 126; ¶82), between the electrode pad portion (Fig. 3, 82; ¶90) and the passivation layer, and between the electrode pad portion and the through-via (Fig. 3, 32; ¶77).  
Regarding claim 5, Park discloses the semiconductor package of claim 3, wherein the electrode pad portion  (Fig. 3, 82; ¶90) and the dam structure  (Fig. 3, 84; ¶90)include at least one of copper, nickel, gold, tantalum, or tungsten (¶63), and wherein the metal layer  (Fig. 3, 70; ¶89) includes at least one of titanium, copper, cobalt, or tungsten (¶59).  
Regarding claim 6, Park discloses the semiconductor package of claim 1, wherein the dam structure ) has a ring shape  continuously surrounding the through-via.  (Fig. 8A, 84;¶123)
Regarding claim 7, Park discloses the semiconductor package of claim 1, wherein the dam structure  (Fig. 8C, 84;¶127) includes a plurality of separation walls discontinuously surrounding the through-via  (Fig. 8C, 30;¶127), and wherein a spacing distance between the plurality of separation walls is smaller than a spacing distance between the through-via and the plurality of separation walls.  (clear from Fig. 8c)
Regarding claim 13, Park discloses the semiconductor package of claim 1, wherein the circuit structure (Fig. 5, 130; ¶103) includes: a first circuit structure on the second surface and including a plurality of individual devices (Fig. 5, 132; ¶103) and a first wiring structure (a conductive line and a contact plug; ¶84)  that is electrically connected to the plurality of individual devices; and a second circuit structure (Fig. 5, 140; ¶103) on the first circuit structure and including a second wiring structure electrically connected to the first wiring structure,  and wherein the through-via  (Fig. 5, 32; ¶103) is electrically connected to the frontside pad  (Fig. 5, 152; ¶103)through the first and second wiring structures.  
Regarding claim 14, Park discloses the semiconductor package of claim 1, wherein the circuit structure includes: a first circuit structure (Fig. 3, 130; ¶77) on the second surface and including a plurality of individual devices (Fig. 3, 132; ¶84); and a second circuit structure (Fig. 3, 140; ¶85) on the first circuit structure and including a wiring structure (Fig. 3, 146; ¶85) electrically connected to the plurality of individual devices (¶86), and wherein the through-via (Fig. 3, 32; ¶78) extends through the semiconductor substrate (Fig. 3, 120; ¶82) and penetrates the first circuit structure and is electrically connected to the frontside pad (Fig. 3, 152; ¶103)through the wiring structure.  
Regarding claim 15, Park discloses the semiconductor package of claim 1, wherein the circuit structure (Fig. 4, 130; ¶96) includes: a first circuit structure  (a conductive line and a contact plug; ¶84)  on the second surface and including a plurality of individual devices (Fig. 4, 132; ¶84); and a second circuit structure  (Fig.4, 140; ¶96) on the first circuit structure, and wherein the through-via (Fig. 4, 32; ¶78) penetrates the semiconductor substrate (Fig. 4, 120; ¶82) and the first and second circuit structures to be electrically connected to the frontside pad. (Fig. 4, 158; ¶82)  
Regarding claim 16, Park discloses the semiconductor package of claim 1, wherein the passivation layer (Fig. 3, 126; ¶82) includes at least one of silicon oxide or silicon nitride.  
Regarding claim 18, Park discloses a semiconductor package comprising: 
at least one semiconductor chip  (Fig. 3, 100A; ¶77), wherein the at least one semiconductor chip has an active surface  (Fig. 3, 120A; ¶80) and an inactive surface (Fig. 3, 120B; ¶80) that are opposite each other and includes a backside pad (Fig. 3, 80; ¶90)on the inactive surface, a frontside pad (Fig. 3, 152; ¶88) on the active surface, and a through-via (Fig. 3, 32; ¶77) electrically connecting the backside pad and the frontside pad to each other, wherein the backside pad includes an electrode pad portion (Fig. 3, 82; ¶90) and a dam structure (Fig. 3, 84; ¶90) that extends in a first direction (vertical) from the electrode pad portion toward the active surface and surrounds the through-via,  wherein a ratio of a width of the backside pad in a second direction (horizontal), horizontal to the active surface, to a width of the through-via in the second direction is within a range of about 5:1 to about 3:1 (Figure 3 shows pad 82 is about three times the width of TSV 32  , and wherein the dam structure is spaced apart from a side surface of the through-via.
Regarding claim 19, Park discloses the semiconductor package of claim 18, wherein the through-via includes a metal plug (Fig. 3, 32; ¶45,78) between the active surface and the inactive surface and a barrier layer (Fig. 3, 34; ¶78) surrounding a side surface of the metal plug.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170025384 A1; Park) in view of Lin et al. (US 20200161242 A1; Lin).
Regarding claim 4, Park discloses the semiconductor package of claim 3, wherein a thickness of the metal layer is within a range of about 0.05 micrometers (km) to about 3 km.  
Lin discloses a pad layer comprising a metal (seed) layer having a thickness in a range of about 0.05 micrometers (m) to about 3 m.  (¶45  between 3 nm and 300 nm)
While, Lin does not expressly teaches the range of about 0.05 micrometers (m) to about 3 m  some of its value ” between 3 nm and 300 nm”  fall within the claim range of about 0.05 micrometers (m) to about 3 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 0.05 micrometers (m) to about 3 m”, as disclosed in prior art, to arrive at the recited limitation.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170025384 A1; Park) in view of Wirz et al. (US 20150333014 A1; Wirz).
Regarding claim 17, Park discloses the semiconductor package of claim 16, but is silent on wherein a thickness of the passivation layer is within a range of about 2 micrometers ( m) to about 5 m.
Wirz discloses a similar passivation layer in a semiconductor device with a thickness of the passivation layer is within a range of about 2 micrometers ( m) to about 5 m. (Fig. 2C, 220; ¶25 about 1.0  m)
While, Park does not expressly teach the range of 2 micrometers ( m) to about 5 m some of its value ” about 1.0  m”  fall within the claim range of 2 micrometers ( m) to about 5 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 1.0  m”, as disclosed in prior art, to arrive at the recited limitation. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170025384 A1; Park) in view of Lee et al. (US 20160155686 A1; Lee).
Regarding claim 12, Park discloses the semiconductor package of claim 1, but is silent on wherein a width of the dam structure is tapered toward the first surface.  
Lee discloses forming an electrode pad (Fig. 1B, 93;¶38) having a dam structure that is tapered toward a first surface.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have tapered edges because where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Allowable Subject Matter
Claim 20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a ratio of a depth of the trench in a second direction, perpendicular to the third surface, to a maximum distance between the third surface and the first surface is about 0.5:1 to about 0.8:1,”, as recited in Claim 20, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-11 are objected to for dependence on claim 8
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a ratio of a height of the dam structure in the first direction to a maximum thickness of the passivation layer is within a range of about 0.5:1 to about 0.8:1,”, as recited in Claim 2, with the remaining features.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a second dam structure surrounding the first dam structure, and wherein a spacing distance between the first dam structure and the through-via in a second direction, perpendicular to the first direction, is within a range of about 2 micrometers (km) to about 5 km.  ”, as recited in Claim 8, with the remaining features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816